Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150195192 A1 (Vasseur) in view of US 20200042369 A1 (Thankachan) and US 20180225976 A1 (Rinehart) .
Regarding claim 1, Rinehart teaches 
A processor-implemented smart exception handler system for safety-critical real- time systems in an aircraft, the exception handler system comprising one or more processors configured by programming instructions on non-transitory computer readable media(fig 6; par 61 “FIG. 6 is a block diagram of a computing device 80 that may be used to host and/or , the exception handler system configured to:
receive a plurality of parameters at a plurality of nodal points in a real-time execution path for a safety-critical aircraft system comprising real-time data and one or more environmental parameters(par 27 "ARCA system 100 may receive and begin with the risk assessment for the particular flight, receive real-time input data 112 as it becomes available, and process the new incoming real-time data 112 to determine modifications to the risk assessment for the flight based on the latest real-time data.");
analyze the received parameters using a trained exception handling model for the safety-critical aircraft system, wherein the trained exception handling model has been trained using machine learning techniques to learn the probability value of a fault condition occurring in current flight conditions based on historical computed flight parameter values and environmental parameter values at the plurality of nodes and to learn a learned threshold value at the plurality of nodes(par 27 “In some examples, flight in progress unit 104 may determine a high risk condition for the flight, above a certain threshold of risk level, and may, in response to determining that the high risk condition exists, output a recommendation or request for a change in procedure and/or a change in runway for the flight.”)
compute, using the trained exception handling model, the one or more computed flight parameters, and the one or more environmental parameters, a probability of fault at a plurality of critical nodes for the flight(par 27 “In some examples, flight in progress unit 104 may determine a high risk condition for the flight, above a certain threshold of risk level, and ;
compare the probability of fault at a critical condition against a learned threshold value at the condition(par 27 “In some examples, flight in progress unit 104 may determine a high risk condition for the flight, above a certain threshold of risk level, and may, in response to determining that the high risk condition exists, output a recommendation or request for a change in procedure and/or a change in runway for the flight.”); and
take proactive action in real-time to notify users to avoid the occurrence of a fault in the flight when the probability of fault at the condition is higher than the learned threshold at the condition (par 27 “In some examples, flight in progress unit 104 may determine a high risk condition for the flight, above a certain threshold of risk level, and may, in response to determining that the high risk condition exists, output a recommendation or request for a change in procedure and/or a change in runway for the flight.”).

However, although Rinehart does teach alerting users that a fault may occur, and even provides steps on how to prevent the fault, Rinehart does not specifically teach automatically changing configurations to avoid the occurrence of a fault, relying on users to make the final decision to make the changes instead.
On the other hand, Vasseur teaches
A processor-implemented smart exception handler system for time sensitive real- time systems in a network, the exception handler system comprising one or more processors configured by programming instructions on non-transitory computer readable media(fig 2; , the exception handler system configured to:
receive a plurality of parameters comprising one or more computed software parameters and one or more environmental parameters at a plurality of nodal points in a real-time execution path for a network(fig 7; par 72 "At step 710, network metrics are collected and analyzed in a network having nodes interconnected by communication links. ");
analyze the received parameters using a trained exception handling model for the network(par 72 "Then, at step 715, it is predicted whether a network element failure is relatively likely to occur based on the collected and analyzed network metrics."), wherein the trained exception handling model has been trained using machine learning techniques to learn the probability value of a fault condition occurring in the network based on historical computed network parameter values and environmental parameter values at the plurality of nodes and to learn a learned threshold value at the plurality of nodes(par 57 “Said differently, in contrast with all-known approaches for network recovery, the techniques herein provide for a reroute that takes place proactively (before detecting a failure) thanks to the computation of a predictive model by a Learning Machine hosted on a router or network controller. Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate paths, and the probability of failures.”);

compute, using the trained exception handling model, the one or more computed network parameters, and the one or more environmental parameters, a probability of fault at a plurality of critical nodes(par 62 "In one embodiment, the node may use the probability P in order to decide whether to activate the reroute of traffic.");
compare the probability of fault at a critical node in the network against a learned threshold value at the critical node(par 70 "For example, if the node E determines that traffic must be rerouted (a features Ti has crossed a threshold), it may send a link-local IPv6 message PR( ) to all nodes in the neighborhood."); and
take proactive action in real-time to avoid the occurrence of a fault in the network when the probability of fault at the critical node is higher than the learned threshold at the critical node(par 70 "Upon receiving PR(Proactive Reroute) messages nodes may then determine the most appropriate alternate paths and avoid an entire area as opposed to a next hop. Back to the example, if both E and F sends a PR(Proactive Reroute) message comprising the links suspected of upcoming failure, then E may proactively reroute traffic to a totally different path (E-F-G-H-I) in order to avoid the whole list of network elements suspected of failures.").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rinehart to incorporate the automatic avoidance actions of Vasseur.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Rinehart -- a need for a solution for the issue of faster reaction times to proactively avoid faults -- with Vasseur providing a known method to solve a similar problem. Vasseur provides par 47 “ Following this, traffic will be proactively and 

However, although Rinehart and Vasseur teaches predicting and taking proactive actions in a flight environment and in a networking environment respectively, Rinehart and Vasseur do not specifically teach application states within an execution path in an application environment.
On the other hand, Thankachan teaches 
A processor-implemented smart exception handler system for time sensitive real- time systems, the exception handler system comprising one or more processors configured by programming instructions on non-transitory computer readable media(fig 3; par 35 “FIG. 3 is a block diagram illustrating an apparatus, such as a computer 310 in a network 300, which may utilize the techniques described herein according to an example embodiment of the present invention.”), the exception handler system configured to:
receive a plurality of parameters comprising one or more computed software parameters for a unit of software and one or more environmental parameters at a plurality of software nodal points in a real-time execution path in the unit of software for a computer system(par 53 "Embodiments disclosed herein provide a standard for logging log data. The analytics and monitoring module monitors application behavior in real time.");
analyze the received parameters using a trained exception handling model for the safety-critical aircraft system, wherein the trained exception handling model has been trained using analytical techniques to learn the probability value of a fault condition occurring in software based on historical computed software parameter values and environmental parameter values at the plurality of nodes and to learn a learned threshold value at the plurality of nodes(par 52 "In an example embodiment, the analytics and monitoring module 300 analyzes and monitors the changes that occur during each state of each path in the finite state machine 450, and calculates a probability of the application execution achieving successful completion, based on the application's current state along a given path in the finite state machine 450. ");
compute, using the trained exception handling model, the one or more computed software parameters, and the one or more environmental parameters, a probability of fault at a plurality of critical nodes in the unit of software(par 52 "In an example embodiment, the probability of successful completion of the execution of the application, calculated by the analytics and monitoring module 300, provides monitoring of the health of the application in real-time, and proactively addresses concerns about the execution of the application. ");
compare the probability of fault at a critical node in the unit of software against a learned threshold value at the critical node(par 52 "In an example embodiment, when a new log entry causes a transition to a stage where the success rate is lower than the threshold, the analytics and monitoring module 300 sends out an alert to notify users of a potential problem."); and
take proactive action in real-time to notify users to avoid the occurrence of a fault in the unit of software when the probability of fault at the critical node is higher than the learned threshold at the critical node(par 52 "In an example embodiment, when a new log .
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rinehart and Vasseur to incorporate the application details of the critical path of Thankachan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Rinehart and Vasseur -- a need for a solution for the issue of a more detailed critical path analysis -- with Thankachan providing a known method to solve a similar problem. Thankachan teaches “The method identifies, by analyzing the finite state machine, a non-error state as a cause of the unsuccessful application execution, where the unsuccessful application execution is represented as a path comprising a plurality of states, where the path comprises the non-error state. “(Thankachan par 3)

Regarding claim 2, Vasseur, Rinehart, and Thankachan teaches
The system of claim 1, 
Vasseur further teaches
wherein the parameters at a nodal point include computed parameters at the nodal point and environmental parameters at the nodal point.(par 38 “Building such a model of a performance metric knowing a set of observed features is critical to perform root cause analysis, network monitoring, and configuration: for example the path delay as a function of the 

Regarding claim 3, Vasseur, Rinehart, and Thankachan teaches
The system of claim 1, 
Vasseur further teaches
wherein the trained exception handling model was trained using regression-based learning.(par 38 “To estimate the relationship between network properties of a node I ( or link), noted X;, ( e.g., hop count, rank, firmware version, etc.) and a given networking metric M;, a linear regression may be performed.”)


Regarding claim 4, Vasseur, Rinehart, and Thankachan teaches
The system of claim 1, 
Rinehart further teaches,
wherein to take proactive action in real-time to avoid the occurrence of a fault the system is configured to visually annunciate to the flight crew that a safety-critical real-time system is likely to experience a fault if its critical path of execution is not altered.(par 30 “generating a warning or alert output for communication to the EFB, other flight deck interface, or dispatcher interface. This warning or alert output may contain highlights of the analysis
such as exceptional risk factors, e.g., a message indicating, "Relatively short runway and surface 

Regarding claim 5, Vasseur, Rinehart, and Thankachan teaches
The system of claim 1, 
Vasseur further teaches
wherein to take proactive action in real-time to avoid the occurrence of a fault the system is configured to adopt an alternate execution in a slightly degraded mode until the safety-critical aircraft system is fully operational.(par 47 “Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate paths, and the probability of failures. Following this, traffic will be proactively and locally rerouted as soon as the conditions of the triggers computed by the LM are met, thus dramatically improving resiliency in LLN s where reactive and data driven reroutes are known as being highly inefficient.”)

Regarding claim 6, Vasseur, Rinehart, and Thankachan teaches
The system of claim 1, 
Vasseur further teaches
wherein to take proactive action in real-time to avoid the occurrence of a fault the system is configured to trigger an appropriate recovery path.(par 47 “Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-.

Regarding claim 7, Vasseur, Rinehart, and Thankachan teaches
The system of claim 6, 
Vasseur further teaches
wherein an appropriate recovery path comprises one or more of:
isolating the error and activating a regeneration path.(par 47 “Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate paths, and the probability of failures. Following this, traffic will be proactively and locally rerouted as soon as the conditions of the triggers computed by the LM are met, thus dramatically improving resiliency in LLN s where reactive and data driven reroutes are known as being highly inefficient.”).

Regarding claims 8-14, they are the method claims that the system of claims 1-7 implements and are rejected for the same reasons.



Regarding claim 20, Vasseur, Rinehart, and Thankachan teaches
The non-transitory computer readable media of claim 15, 
Vasseur further teaches,
wherein taking proactive action in real-time to avoid the occurrence of a fault comprises triggering an appropriate recovery path (par 47 “Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate paths, and the probability of failures. Following this, traffic will be proactively and locally rerouted as soon as the conditions of the triggers computed by the LM are met, thus dramatically improving resiliency in LLN s where reactive and data driven reroutes are known as being highly inefficient.”).

Regarding claim 21, Vasseur, Rinehart, and Thankachan teaches
The non-transitory computer readable media of claim 20, 
Vasseur further teaches,
wherein the appropriate recovery path comprises one or more of
isolating the error and activating a regeneration path.(par 47 “Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate .


Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Rinehart, Vasseur, and Thankachan are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rinehart, Vasseur, and Thankachan are all reasonably pertinent to the particular problem of predicting faults in a system, and taking proactive action to avoid the occurrence of that fault.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150333953 A1 - Vasseur - re-routing packets in a network based on predicted performance.
US 6301531 B1 - Pierro - vehicle predict failure and time, and give instructions on how to correct. Missing most of the proactive action taking, although it does still recommend it.
US 20200118024 A1 - Kajino - predicts faults, and routes with substitute components. About vehicle systems.
US 20200259746 A1 - Thubert - uses ML, predicts failures in a network, tries to mitigate.
US 20190095265 A1 - Dome - application fault prediction with preventative actions.
US 20180113773 A1 - Krishnan - application fault prediction with preventative actions.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113